Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al.
Referring to claim 1, Ozturk et al disclose in Figures 1-14 one or more NTCRM (memory 730 stores computer readable code instructions 735 that are executed by processor 740 to perform UE functions; Figure 7 and Sections 0149-0160) having instructions, stored thereon, that when executed by one or more processors (processor 740) of a UE (UE), cause the UE to:
Encode (step 505), for transmission to a gNB (BS, which may be a gNB; Section 0067) of a wireless cellular network on unlicensed spectrum, a RACH preamble in a PRACH occasion.  Figure 5, Sections 0127-0141: step 505: UE transmits to BS a RACH preamble in a first PRACH occasion on an unlicensed spectrum.  UE may identify a set of PRACH occasions for transmitting the RACH preamble and then select the first PRACH occasion from the set of PRACH occasions for transmitting the RACH preamble, where the first PRACH occasion may be the earliest available PRACH occasion of the set of PRACH occasions. 

Determine (steps 510, 515, and 525) a RAR window based on the PRACH occasion.  Step 510: UE starts a RAR window timer for a RAR window after transmitting the RACH preamble.  Step 515: UE monitors the RAR window for a RAR message from BS.  The RAR window is “based on the PRACH occasion” (as claimed) since UE transmits to BS a RACH preamble in a first PRACH occasion and then UE determines a RAR window based on the RACH preamble, so the RAR window that is determined based on the RACH preamble is also determined based on the PRACH occasion.
Receive (steps 525 and 530) a message in the RAR window, wherein the message includes a SFN indicator to indicate that the RAR message corresponds to the PRACH occasion.  Step 525:  BS determines timing information corresponding to the received RACH preamble, where the timing information may indicate a set of PRACH occasions.  The timing information may include a difference in time between a first time corresponding to the first PRACH occasion and a second time at which a RAR message is transmitted by BS.  Also, the timing information may include a SFN corresponding to the first PRACH occasion (claimed “the message includes a SFN indicator to indicate that the RAR message corresponds to the PRACH occasion”).  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE, or a PDSCH payload.  The RAR window is “based on the PRACH occasion” (as claimed) also since BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.
Process (step 535) the RAR message based on the SFN indicator.  Step 535:  UE receives the RAR message.  UE identifies whether the RAR message is in response to the RACH preamble based on determining whether the set of PRACH occasions includes the first PRACH occasion.  Or, UE identifies that the RAR message is in response to the RACH preamble based on determining that the set of PRACH occasions includes the first PRACH occasion. UE processes the RAR message “based on the SFN indicator” (as claimed), since the RAR message includes timing information which is a SFN corresponding to the first PRACH occasion, so UE uses the SFN to determine the first PRACH occasion and then UE can identify whether the RAR message is in response to the RACH preamble based on determining whether the set of PRACH occasions includes the first PRACH occasion, as indicated by the SFN.  Refer to Sections 0060-0214.
Ozturk et al do not disclose encode, for transmission to a gNB of a wireless cellular network on unlicensed spectrum, a PRACH preamble in a PRACH occasion.  
Bienas et al disclose in Section 0074 wherein a UE transmits a PRACH preamble on a PRACH occasion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include encode, for transmission to a gNB of a wireless cellular network on unlicensed spectrum, a PRACH preamble in a PRACH occasion.  One would have been motivated to do so since a UE can transmit either a RACH preamble and a PRACH preamble in a PRACH occasion. 
Referring to claim 10, Ozturk et al disclose in Figures 1-14 one or more NTCRM (memory 830 stores computer readable code instructions 835 that are executed by processor 840 to perform UE functions; Figure 7 and Sections 0149-0160) having instructions, stored thereon, that when executed by one or more processors (processor 840) of a gNB (BS, which may be a gnB; Section 0067), cause the gNB to: 
Receive (step 505), from a UE on unlicensed spectrum, a RACH preamble in a PRACH occasion.  Figure 5, Sections 0127-0141: step 505: UE transmits to BS a RACH preamble in a first PRACH occasion on an unlicensed spectrum.  UE may identify a set of PRACH occasions for transmitting the RACH preamble and then select the first PRACH occasion from the set of PRACH occasions for transmitting the RACH preamble, where the first PRACH occasion may be the earliest available PRACH occasion of the set of PRACH occasions.
Determine (steps 510, 515, and 525) a RAR window based on the PRACH occasion.  Step 510: UE starts a RAR window timer for a RAR window after transmitting the RACH preamble.  Step 515: UE monitors the RAR window for a RAR message from BS.  The RAR window is “based on the PRACH occasion” (as claimed) since UE transmits to BS a RACH preamble in a first PRACH occasion and then UE determines a RAR window based on the RACH preamble, so the RAR window that is determined based on the RACH preamble is also determined based on the PRACH occasion.
Encode (steps 525 and 530) a response message for transmission to the UE in the RAR window, wherein the response message includes a SFN indicator to indicate that the response message corresponds to the PRACH occasion.  Step 525:  BS determines timing information corresponding to the received RACH preamble, where the timing information may indicate a set of PRACH occasions.  The timing information may include a difference in time between a first time corresponding to the first PRACH occasion and a second time at which a RAR message is transmitted by BS.  Also, the timing information may include a SFN corresponding to the first PRACH occasion (claimed “the response message includes a SFN indicator to indicate that the response message corresponds to the PRACH occasion”).  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information a DCI, a MAC CE, or a PDSCH payload.  The RAR window is “based on the PRACH occasion” (as claimed) also since BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  Refer to Sections 0060-0214.
Ozturk et al do not disclose receive, from a UE on unlicensed spectrum, a PRACH preamble in a PRACH occasion.  
Bienas et al disclose in Section 0074 wherein a UE transmits a PRACH preamble on a PRACH occasion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include receive, from a UE on unlicensed spectrum, a PRACH preamble in a PRACH occasion.  One would have been motivated to do so since a UE can transmit either a RACH preamble and a PRACH preamble in a PRACH occasion. 
	Referring to claim 14, Ozturk et al disclose in Figures 1-14 wherein the response message includes a MAC RAR message.  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE (claimed “MAC RAR message”), or a PDSCH payload.  Refer to Sections 0060-0214.
Claims 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20210242968 to Kim et al, and in further view of U.S. Publication No.  20150358945 to Susitaival et al.
Referring to claim 2, Ozturk et al disclose in Figures 1-14 wherein the message includes DCI … Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI (claimed “DCI”), a MAC CE, or a PDSCH payload.  Refer to Sections 0060-0214. 
Ozturk et al do not disclose wherein the message includes DCI scrambled with a random access RA-RNTI, and wherein the SFN indicator is included in the DCI.
Kim et al disclose in Section 0057 wherein a RAR message includes a DCI that is scrambled by a RA-RNTI (claimed “the message includes DCI scrambled with a random access RA-RNTI”).  Susitaival et al disclose in Section 0274 where a SFN field in the DCI indicates the SFN (claimed “the SFN indicator is included in the DCI”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the message includes DCI scrambled with a random access RA-RNTI, and wherein the SFN indicator is included in the DCI.  One would have been motivated to do so since conventionally, a RAR message includes a DCI scrambled with a RA-RNTI and an SFN indicator is included in the DCI. 
Referring to claim 4, Ozturk et al do not disclose wherein the SFN indicator is included in an SFN field of the DCI.
Susitaival et al disclose in Section 0274 where a SFN field in the DCI indicates the SFN.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the SFN indicator is included in an SFN field of the DCI.  One would have been motivated to do so since conventionally, an SFN indicator is included a SFN field in the DCI. 
Referring to claim 11, Ozturk et al disclose wherein the response message includes a DCI … Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI (claimed “DCI”), a MAC CE, or a PDSCH payload.  Refer to Sections 0060-0214.
Ozturk et al do not disclose wherein the response message includes a DCI scrambled with a RA-RNTI, and wherein the SFN indicator is included in the DCI.
Kim et al disclose in Section 0057 wherein a RAR message includes a DCI that is scrambled by a RA-RNTI (claimed “the response message includes a DCI scrambled with a RA-RNTI”).  Susitaival et al disclose in Section 0274 where a SFN field in the DCI indicates the SFN (claimed “the SFN indicator is included in the DCI”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the message includes DCI scrambled with a random access RA-RNTI, and wherein the SFN indicator is included in the DCI.  One would have been motivated to do so since conventionally, a RAR message includes a DCI scrambled with a RA-RNTI and an SFN indicator is included in the DCI. 
Referring to claim 13, Ozturk et al do not disclose wherein the SFN indicator is included in a designated SFN field of the DCI.
Susitaival et al disclose in Section 0274 where a SFN field in the DCI indicates the SFN.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the SFN indicator is included in a designated SFN field of the DCI.  One would have been motivated to do so since conventionally, an SFN indicator is included a SFN field in the DCI. 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20210242968 to Kim et al in  view of U.S. Publication No.  20150358945 to Susitaival et al, and in further view of 20220240187 to Guo et al.
	Referring to claims 3 and 12, Ozturk et al do not disclose wherein the DCI has a DCI format 0_1.
Guo et al disclose in Section 0118 wherein a RAR message can be of a DCI format 0_1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the DCI has a DCI format 0_1.  One would have been motivated to do so since DCI format 0_1 is a RAR message format. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al, and in further view of U.S. Publication No. 20220132586 to Zhang et al.
Ozturk et al disclose in Figures 1-14  wherein the message includes a MAC RAR message …  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE (claimed “MAC RAR message”), or a PDSCH payload.  Refer to Sections 0060-0214. 
Ozturk et al do not disclose wherein the message includes a MAC RAR message, and wherein the SFN indicator is included in the MAC RAR message.
Zhang et al disclose in Sections 0059, 0060, 0071, 0072, 0088, and 0090 wherein a MAC RAR includes a SFN indicator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the message includes a MAC RAR message, and wherein the SFN indicator is included in the MAC RAR message.  One would have been motivated to do so since conventionally, a MAC RAR message includes a SFN indicator.
Claims 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20150250017 to Ingale et al, and in further view of U.S. Publication No. 20220264638 to Qiu et al.
Referring to claims 6 and 15, Ozturk et al do not disclose wherein the SFN indicator is 2 bits and a length of the RAR window is 4 frames.
Ingale et al disclose in Section 0081 wherein the SFN indicator is 2 bits.  Also, Qiu et al disclose in Section 0134 a RAR window size is a plurality of frames, for example, a RAR window can be 2-3 frames; so a RAR window can be any number of frames, including the claimed “4 frames”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the SFN indicator is 2 bits and a length of the RAR window is 4 frames.  One would have been motivated to do so since an SFN indicator can be 2 bits and a length of the RAR window can be any number of frames, including 4 frames.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20200187242 to Hoglund et al.
Ozturk et al disclose in Section 0137 wherein the message is a Msg2 of a 4-step random access procedure, and wherein processing the Msg2 includes: …
Determining that the Msg2 is for the UE based on the SFN indicator.  Step 515: UE monitors the RAR window for a RAR message (Msg2) from BS.  Step 525: BS determines timing information corresponding to the received RACH preamble, where the timing information may indicate a set of PRACH occasions.  The timing information may include a difference in time between a first time corresponding to the first PRACH occasion and a second time at which a RAR message is transmitted by BS.  Also, the timing information may include a SFN corresponding to the first PRACH occasion.  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE, or a PDSCH payload.  Step 535:  UE receives the RAR message.  UE identifies whether the RAR message is in response to the RACH preamble based on determining whether the set of PRACH occasions includes the first PRACH occasion.  Or, UE identifies that the RAR message is in response to the RACH preamble based on determining that the set of PRACH occasions includes the first PRACH occasion.  So, BS transmits the timing information in a DCI, wherein the timing information is a SFN, so the SFN is included in the DCI.  UE uses the SFN in the DCI to determine that the RAR message is for UE (claimed “determining that the Msg2 is for the UE based on the SFN indicator”); since UE identifies whether the RAR message is in response to the RACH preamble based on determining whether the set of PRACH occasions includes the first PRACH occasion, wherein the SFN in the DCI indicates the timing information of the PRACH occasions.  Refer to Sections 0060-0214.
Ozturk et al do not disclose encoding a Msg3 of the 4-step random access procedure based on the determination that the Msg2 is for the UE.
	Hoglund et al disclose in Figures 1-23 that in a 4-step random access procedure wherein BS sends to UE a Msg2, and in response UE sends to BS a Msg3; the Msg3 includes an encoding format to encode Msg3.  Refer to Sections 0033-0292.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include encoding a Msg3 of the 4-step random access procedure based on the determination that the Msg2 is for the UE.  One would have been motivated to do so encoding the Msg3 in response to the Msg2 during a random access procedure.
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20210037530
(support found in Provisional Application No. 62880363) to Shih et al.
Referring to claim 8, Ozturk et al disclose in Figures 1-14 wherein the instructions, when executed, further cause the UE to encode a PUSCH for transmission to the gNB with the PRACH preamble in a MsgA of a 2-step random access procedure … Section 0103: UE can transmit to BS a PRACH preamble in a MsgA of a two-step random access procedure.  
Wherein the message is a MsgB of the 2-step random access procedure … wherein the SFN indicator is included in a DCI or a MAC subPDU (not in reference; claim is in “or” form and only requires one of the limitations) of the MsgB.  Step 525:  BS determines timing information corresponding to the received RACH preamble, where the timing information may indicate a set of PRACH occasions.  The timing information may include a difference in time between a first time corresponding to the first PRACH occasion and a second time at which a RAR message is transmitted by BS.  Also, the timing information may include a SFN corresponding to the first PRACH occasion.  Step 530: BS transmits to UE a RAR message (which can be a MsgB in a two-step random access procedure) in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE, or a PDSCH payload, so the SFN which indicates timing information is transmitted in a DCI.  Refer to Sections 0060-0214.
	Ozturk et al do not disclose wherein the message is a MsgB of the 2-step random access procedure, wherein the MsgB includes a fallbackRAR or a successRAR wherein the SFN indicator is included in a DCI or a MAC subPDU of the MsgB.
Shih et al disclose in Sections 0504-0517 wherein a MsgB of the 2-step random access procedure includes a fallbackRAR or a successRAR.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the message is a MsgB of the 2-step random access procedure, wherein the MsgB includes a fallbackRAR or a successRAR wherein the SFN indicator is included in a DCI or a MAC subPDU of the MsgB.  One would have been motivated to do so since a MsgB indicates failure or success of the random access procedure.
	Referring to claim 9, Ozturk et al disclose wherein the SFN indicator is included in the DCI of the MsgB.  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE, or a PDSCH payload, so the SFN which indicates timing information is transmitted in a DCI.  Refer to Sections 0060-0214.
	Referring to claim 16, Ozturk et al disclose in Figures 1-14 wherein the PRACH preamble is received in a message A of a 2-step random access procedure.  Section 0103: UE can transmit to BS a PRACH preamble in a MsgA of a two-step random access procedure.  
Wherein the response message is a MsgB …, wherein the SFN indicator is included in a DCI or a MAC subPDU (not in reference; claim is in “or” form and only requires one of the limitations) of the MsgB.  Step 525:  BS determines timing information corresponding to the received RACH preamble, where the timing information may indicate a set of PRACH occasions.  The timing information may include a difference in time between a first time corresponding to the first PRACH occasion and a second time at which a RAR message is transmitted by BS.  Also, the timing information may include a SFN corresponding to the first PRACH occasion.  Step 530: BS transmits to UE a RAR message (which can be a MsgB in a two-step random access procedure) in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE, or a PDSCH payload, so the SFN which indicates timing information is transmitted in a DCI.  Refer to Sections 0060-0214.
	Ozturk et al do not disclose wherein the response message is a MsgB that includes a fallbackRAR message or a successRAR, wherein the SFN indicator is included in a DCI or a MAC subPDU of the MsgB.
Shih et al disclose in Sections 0504-0517 wherein a MsgB of the 2-step random access procedure includes a fallbackRAR or a successRAR.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the response message is a MsgB that includes a fallbackRAR message or a successRAR, wherein the SFN indicator is included in a DCI or a MAC subPDU of the MsgB.  One would have been motivated to do so since a MsgB indicates failure or success of the random access procedure.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20220264638 to Qiu et al, and in further view of U.S. Publication No. 20150358945 to Susitaival et al.
Referring to claim 17, Ozturk et al disclose in Figures 1-14 an apparatus to be implemented in a UE, the apparatus comprising: 
A memory to store instructions (memory 730 stores computer readable code instructions 735 that are executed by processor 740 to perform UE functions such as a random access procedure; Figure 7 and Sections 0149-0160) for a random access procedure.
Circuitry (processor 740) to execute the instructions to: 
Encode (step 505), for transmission to a gNB (BS, which may be a gnB; Section 0067) of a wireless cellular network on unlicensed spectrum, a RACH preamble.  Figure 5, Sections 0127-0141: step 505: UE transmits to BS a RACH preamble in a first PRACH occasion on an unlicensed spectrum.  UE may identify a set of PRACH occasions for transmitting the RACH preamble and then select the first PRACH occasion from the set of PRACH occasions for transmitting the RACH preamble, where the first PRACH occasion may be the earliest available PRACH occasion of the set of PRACH occasions.
Receive (step 530) a DCI in a RAR window in response to the RACH preamble …  
Determine (step 535) that the DCI is for the UE based on the SFN ....  Step 515: UE monitors the RAR window for a RAR message from BS.  Step 525: BS determines timing information corresponding to the received RACH preamble, where the timing information may indicate a set of PRACH occasions.  The timing information may include a difference in time between a first time corresponding to the first PRACH occasion and a second time at which a RAR message is transmitted by BS.  Also, the timing information may include a SFN corresponding to the first PRACH occasion.  Step 530: BS transmits to UE a RAR message in the RAR window, wherein the RAR message may include the RA-RNTI and the timing information indicating the set of PRACH occasions.  BS transmits the timing information in a DCI, a MAC CE, or a PDSCH payload.  Step 535:  UE receives the RAR message.  UE identifies whether the RAR message is in response to the RACH preamble based on determining whether the set of PRACH occasions includes the first PRACH occasion.  Or, UE identifies that the RAR message is in response to the RACH preamble based on determining that the set of PRACH occasions includes the first PRACH occasion.  So, BS transmits the timing information in a DCI, wherein the timing information is a SFN, so the SFN is included in the DCI.  UE uses the SFN in the DCI to determine that the RAR message is for UE (claimed “determine that the DCI is for the UE based on the SFN”); since UE identifies whether the RAR message is in response to the RACH preamble based on determining whether the set of PRACH occasions includes the first PRACH occasion, wherein the SFN in the DCI indicates the timing information of the PRACH occasions.  Refer to Sections 0060-0214.
Ozturk et al do not disclose encode, for transmission to a gNB of a wireless cellular network on unlicensed spectrum, a PRACH preamble; receive a DCI in a RAR window in response to the PRACH preamble …  
Bienas et al disclose in Section 0074 wherein a UE transmits a PRACH preamble on a PRACH occasion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include encode, for transmission to a gNB of a wireless cellular network on unlicensed spectrum, a PRACH preamble; receive a DCI in a RAR window in response to the PRACH preamble …  One would have been motivated to do so since a UE can transmit either a RACH preamble and a PRACH preamble in a PRACH occasion. 
Ozturk et al do not disclose receive a DCI in a RAR window in response to the PRACH preamble, wherein the RAR window has a length of multiple frames …
Qiu et al disclose in Section 0134 a RAR window size is a plurality of frames.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include receive a DCI in a RAR window in response to the PRACH preamble, wherein the RAR window has a length of multiple frames …  One would have been motivated to do so since a length of the RAR window is a plurality of frames. 
Ozturk et al do not disclose receive a DCI in a RAR window in response to the PRACH preamble, wherein the RAR window has a length of multiple frames, and wherein the DCI includes a SFN field to indicate an SFN associated with the DCI; and determine that the DCI is for the UE based on the SFN field.
Susitaival et al disclose in Section 0274 where a SFN field in the DCI indicates the SFN (claimed “wherein the DCI includes a SFN field to indicate an SFN associated with the DCI; and determine that the DCI is for the UE based on the SFN field”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include receive a DCI in a RAR window in response to the PRACH preamble, wherein the RAR window has a length of multiple frames, and wherein the DCI includes a SFN field to indicate an SFN associated with the DCI; and determine that the DCI is for the UE based on the SFN field.  One would have been motivated to do so since an SFN field is included in the DCI and can be used to identify a UE.
Referring to claim 21, Ozturk et al disclose wherein the random access procedure is a 4-step random access procedure.  The method of Figure 5, Sections 0127-0141 can be a four-step random access procedure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20220264638 to Qiu et al in view of U.S. Publication No.  20150358945 to Susitaival et al, and in further view of U.S. Publication No. 20210242968 to Kim et al.
Ozturk et al do not disclose wherein the DCI is scrambled with a RA-RNTI or MsgB-RNTI.
Kim et al disclose in Section 0057 wherein a RAR message includes a DCI that is scrambled by a RA-RNTI (claimed “DCI is scrambled with a random access RA-RNTI”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the DCI is scrambled with a RA-RNTI or MsgB-RNTI (not in reference; claim is in “or” form and only requires one of the limitations”).  One would have been motivated to do so since conventionally, a RAR message includes a DCI scrambled with a RA-RNTI.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20220264638 to Qiu et al in view of U.S. Publication No.  20150358945 to Susitaival et al, and in further view of U.S. Publication No. 20220240187 to Guo et al.
Ozturk et al do not disclose wherein the DCI has a DCI format 0_1.
Guo et al disclose in Section 0118 wherein a RAR message can be of a DCI format 0_1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the DCI has a DCI format 0_1.  One would have been motivated to do so since DCI format 0_1 is a RAR message format. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No.  20220061100 to Ozturk et al (support found in Provisional Application No. 62802841) in view of U.S. Publication No. 20100113053 to Bienas et al in view of U.S. Publication No. 20220264638 to Qiu et al in view of U.S. Publication No.  20150358945 to Susitaival et al, and in further view of U.S. Publication No. 20150250017 to Ingale et al.
Ozturk et al do not disclose wherein the SFN indicator is 2 bits and a length of the RAR window is 4 frames.
Ingale et al disclose in Section 0081 wherein the SFN indicator is 2 bits.  Also, Qiu et al disclose in Section 0134 a RAR window size is a plurality of frames, for example, a RAR window can be 2-3 frames; so a RAR window can be any number of frames, including the claimed “4 frames”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the SFN indicator is 2 bits and a length of the RAR window is 4 frames.  One would have been motivated to do so since an SFN indicator can be 2 bits and a length of the RAR window can be any number of frames, including 4 frames.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20220078853 to Christoffersson et al in Figure 1-22 wherein UE transmits a PRACH preamble in a PRACH occasion.  Refer to Sections 0047-0295.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
September 13, 2022